Title: To Benjamin Franklin from Jacques-Donatien Le Ray de Chaumont, 21 November 1780
From: Chaumont, Jacques-Donatien Le Ray de
To: Franklin, Benjamin


It was not only Franklin who was threatened with financial ruin, in his case by the impending arrival of bills of credit drawn on him by Congress. His landlord Jacques-Donatien Le Ray de Chaumont was on the verge of bankruptcy, largely as a result of his heavy holdings in devalued American currency. Catastrophe threatened him if Franklin could not pay for the clothing Chaumont had assembled for the American army and the ship he had purchased to carry it. The most feasible solution, it seemed, was a plan similar to the one Franklin had submitted to Vergennes in September, whereby goods would be supplied to French troops in America in partial payment for money loaned by the King.
In the new proposal, evidently worked out by Necker and Ferdinand Grand, Franklin would issue bills of exchange to cover Chaumont’s costs, which then could be used as collateral with Treasurer General for War Antoine-Jean-François Mégret de Sérilly. The treasury, through Grand as an intermediary, would issue the money to Chaumont and would be reimbursed by supplies provided in America to Rochambeau’s expeditionary corps. Sérilly agreed, on condition that no money be paid until the supplies were in hand. Chaumont, concerned about potentially disastrous delays, insisted on a guarantee that the bills would be covered. Vergennes offered it, and in this letter Chaumont insists on having the assurance in writing.
 
Monsieur le Docteur
Passi ce 21. 9bre. 1780
Nous sommes Convenus ensemble que les etoffes que Je vous ay procuré généreusement pour L’habillement des troupes americaines et qui Sont entre les Mains de M. Williams votre Neveu, qui les fera embarquer sur mon Vaisseau le Marquis de la Fayette; me Seroient remboursées en vos traittes Sur le Congrès: dont Je me proposois de faire usage pour les dépenses des forces francaises au Continent de L’amerique Septentrionale. Des Circonstances dont J’ay eu L’honneur d’entretenir votre Excellence me forcent a vous prier de Joindre à ces traittes unne assurance de M. le Comte de Vergennes que Si à tout évenement elles n’etoient pas acquittées à L’amerique, il vous mettera en état de les Rembourser icy. Je vous supplie, Monsieur le Docteur, de me procurer le plutost possible Cette tranquilité pour que je puisse La Donner à Ceux qui m’ont temoignés quelques inquietudes Sur cet objet qui peut aller à Cent mils Dollards.
Je Suis avec Respect et amitié Monsieur le Docteur vostre tres humble et très obeissant Serviteur
Leray DE Chaumont.
Son Ex. Mr le Docteur franklin.
 
Notation: 21 novembre 1780.
